RYDER, Acting Chief Judge.
Simon Smith appeals from his conviction and sentence for robbery. He raises two points on appeal. We find merit in his second argument that the trial court improperly included in the order of restitution the lost wages of the victim. The amount of restitution a probationer is required to pay the victim of a crime cannot exceed the amount of damages or loss caused directly or indirectly by a defendant's offense. Fresneda v. State, 347 So.2d 1021 (Fla.1977); Morel v. State, 547 So.2d 341 (Fla. 2d DCA 1989).
We affirm the appellant’s conviction and sentence, but reverse and set aside the order of restitution and remand for proceedings in accordance with this opinion.
FRANK and HALL, JJ., concur.